Title: To James Madison from Josiah Meigs, 25 June 1816
From: Meigs, Josiah
To: Madison, James


        
          Sir,
          General Land Office June 25, 1816
        
        I have the honour to inclose in this a Letter from Mr. Speaker Clay.
        I returned home yesterday after an excursion of 18 days to the Northward during which time I visited all that was interesting. I spent several days at Newhaven. I found Doctor Dwight & the Professors of Yale College, exceedingly polite and obliging.
        At Stratford I visited my venerable friend Doctor S. W. Johnson, who at the age of 88 Years retains his great faculties.
        He enquired very kindly of the health of Mr. Madison; & begged me to do him the favour to present his sincere and profound respects. I am, most respectfully, Yours.
        
          Josiah Meigs
        
      